Title: 2d.
From: Adams, John Quincy
To: 


       This day the government met, upon the subject of the disorders of which the Sophimores were guilty, last Wednesday. I was examined, but could give no information, upon the subject. Wilson is in sad terrors, and will I think probably come under censure: I past an hour or two with Mr. Ware, this evening after prayers.
       Solomon Vose of Milton, Suffolk C, was 20 the 22d. of February; a vain, envious, malicious, noisy, stupid fellow, as ever disgraced God’s Creation; without a virtue to compensate for his Vices, and without a spark of genius to justify his arrogance; possessing all the scurrility of a cynic with all the baseness of a coward 
         
          A Dog in forehead, but in heart a deer.
         
         A soul callous to every sentiment of benevolence, and incapable of receiving pleasure, but from the pain of another. This severity of description is not dictated merely by personal resentment: he has done all in his power to injure me it is true, but his attempts have been made with the concealed, poisoned arrows of dastardly envy, not with the open arms of a generous enemy: independent however of every selfish sentiment I cannot help despising him, and his injuring me, has only added a sentiment of aversion, which I never will disguise.
      